Citation Nr: 9935950	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  91-15 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for a disorder of the 
upper region of the back (canal stenosis).

4.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to March 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1990 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The procedural history of this case is well documented in 
remands issued by the Board in February 1997 and April 1998.  
While this case was pending on the original claims (service 
connection for low back and gastrointestinal disorders), the 
issues of an increased rating for the prostatitis disability 
above 30 percent and service connection for canal stenosis 
were added to the present appeal.

In September 1999, counsel for the appellant notified the 
Board of his intention to withdraw from further appellate 
consideration the issues of service connection for 
conjunctivitis and service connection for residuals of 
exposure to herbicide agents involving itching of the neck, 
arms, hands, and leg.

The appellant testified before the undersigned Member of the 
Board at a personal hearing held on May 20, 1999.  The 
transcript of that hearing is of record.

The issues of an increased rating for the prostatitis 
disability and service connection for the upper back disorder 
are the subject of the remand portion of this decision.



FINDINGS OF FACT

1.  Pre-service private medical records as well as the 
service medical records show that the appellant had a 
gastrointestinal disorder prior to his military service.

2.  In 1997, a VA gastrointestinal specialist reviewed all 
the evidence in the claims file and concluded that the 
appellant had a disorder of the stomach since age 12 and that 
this condition, currently diagnosed as Helicobactor pylori, 
naturally progressed over the course of his life and 
therefore was not aggravated during service.

3.  The greater weight of the relevant and probative evidence 
of record does not establish an increase in the appellant's 
pre-existing gastrointestinal disorder during his active 
military service.

4.  The appellant was treated on three occasions during 
service, specifically, between May and June 1971, for low 
back pain complaints, but no abnormal pathology of the low 
back was identified on the discharge examination conducted in 
February 1972.

5.  The appellant was first treated for low back pain 
complaints after service in August 1973.  He was diagnosed 
with herniated nucleus pulposus.

6.  In 1997, a VA orthopedic specialist reviewed all the 
evidence in the claims file and concluded that the 
appellant's current low back disorder was not related to his 
service-connected prostatitis and that, given his medical 
history, it was difficult to relate a continuous disease 
process of the low back over the post-service period.

7.  The greater weight of the evidence does not show a 
chronic disability of the low back during service or 
continuity of pertinent symptomatology or treatment to 
establish the existence of a low back disorder in the years 
after service, and it has not been demonstrated that any 
current low back pathology is related to prostatitis.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder clearly and unmistakably pre-
existed service, thereby rebutting the presumption of 
soundness, but a disability related thereto was not 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.304, 3.306 
(1999).

2.  A low back disorder was not incurred in or aggravated 
during military service, nor is it proximately due to or the 
result of the service-connected prostatitis disability.  38 
U.S.C.A. §§ 1101, 1110, 1153, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
Gastrointestinal Disorder

The appellant served on active duty from August 1970 to March 
1972.  His service medical records included two letters from 
private physicians detailing treatment under their care prior 
to service for a stomach disorder:  C. L. Hyatt, M.D., wrote 
in March 1969 that the appellant had been seen three times 
since January 1969 for acid indigestion.  He had been on 
medication, with best results obtained from Librax.  Dr. 
Hyatt diagnosed gastritis versus peptic ulcer.  The other 
physician, A. Kahn, M.D., Jr., wrote in November 1969 that he 
had first seen the appellant that month with a chief 
complaint of abdominal distress for a duration of five years, 
following an appendectomy.  An upper gastrointestinal series 
showed no craters or masses, but revealed a deformed duodenal 
cap, somewhat tender and overquick.  The impression was 
duodenal ulcer.  Dr. Kahn reported that the appellant had had 
a number of digestive complaints which fell roughly into two 
groups:  upper abdominal and lower abdominal.  He reported 
that a gastro-intestinal survey showed a definite duodenal 
ulcer.  The appellant also had an irritable colon which was 
producing very severe constipation.  An examination failed to 
disclose any other notable lesions, however.  Dr. Kahn 
indicated that he had a hereditary predisposition toward an 
ulcer and that this same background was causing him to have 
an irritable colon.  Medication, dietary restrictions and 
avoidance of stress, caffeine, alcohol and nicotine were 
recommended.

On his induction examination of August 1970, the appellant 
reported that he was under treatment for a duodenal ulcer 
that had been diagnosed in November 1969, and that an 
operation for the ulcer might be necessary.  He was referred 
for a gastrointestinal series which reportedly showed no 
evidence of peptic ulcer.  However, the day after his 
entrance onto active duty, he was seen in the dispensary 
complaining of constipation.  A history of peptic ulcer with 
a recent negative X-ray was noted.  The following two days 
also showed complaints of constipation.  In September 1970, 
he complained of "stomach--constipation."  He was 
prescribed Colace, a fecal softener.  In November 1970, he 
was evaluated again at which time an upper gastrointestinal 
(UGI) series showed a normal study.  He had no real complaint 
except constipation.  The assessment was no ulcer disease, 
psychogenic illness.  Later that month, he complained of 
chronic stomach pain; the impression was anxiety.  Medication 
was prescribed.  In December 1970, he was still symptomatic 
so he was referred to the gastrointestinal clinic.  
Congressional interest was noted.  The impression was that 
the complaints were psychophysiologic.  In January 1971, he 
still had the same complaints despite medication.  Long term 
gastrointestinal complaints were noted later that month.  
Later in January 1971, he underwent a gastrointestinal 
evaluation.  A UGI series showed minimal bulb deformity with 
no active disease.  The assessment was functional 
enterocolonopathy and probable old bulbous disease, perhaps 
an ulcer at one time.  It was felt that the symptoms 
warranted diet control and continued use of suggested 
medication.  It was advised at that time that prolonged 
consumption of K rations would be detrimental in view of both 
the duodenal bulb deformity and the irritable colon.  Thus, 
it was ordered that prolonged consumption of K rations or any 
significant period without medication was to be avoided as it 
could exacerbate condition.  In addition, it was ordered that 
his military occupational specialty be made compatible with 
the limitations.  This was reflected in a profile dated in 
January 1971.

In May 1971, the appellant was referred for a UGI series with 
the history of three previous UGIs showing a deformed bulb 
but never an ulcer crater.  He had symptoms of heartburn 
after seasoned foods, and there was a Congressional inquiry 
for the third time to establish gastrointestinal disease.  
The upper gastrointestinal series did not show any evidence 
of gross pathologic abnormality.  In particular, it was noted 
that there was no fixed bulbar configuration compatible with 
deformity. The bulb distended normally and was free of 
ulceration, and the impression was normal upper 
gastrointestinal tract.  The separation examination of 
February 1972 did not note any pertinent abnormalities, 
although a history of gastrointestinal distress and 
constipation for which he took milk of magnesia was reported.

Post-service medical evidence consists of numerous medical 
records from multiple physicians dated from 1974 to 1994.  
The earliest indication of gastrointestinal complaints in 
these records is in an October 1980 VA mental hygiene clinic 
note showing complaints of a nervous stomach for years, as 
well as chronic constipation.  In November 1980, he was 
referred for diagnostic studies, and a UGI series revealed 
the duodenal bulb to be somewhat spastic and irritable; 
however, no active ulcer could be demonstrated, and the 
impression was essentially a normal study.  A barium enema 
was normal as well.

According to a December 1986 record from L. Turney, M.D., the 
appellant was being treated with Tagamet.  He was seen at a 
VA facility in September 1987, with complaints of blood in 
his stool; internal hemorrhoids were noted.  In September 
1989, he was referred to H. L. Rogers, M.D., for evaluation 
of epigastric pain, reflux and irregularly sized bowel 
movements.  A colonoscopy was performed, which revealed a 
small polyp of the descending colon, which was cauterized, 
and was otherwise normal.  In addition, endoscopic 
examination disclosed scattered prepyloric antral ulcers.  
Other findings, including the duodenal bulb, were normal. The 
impression was antral ulcerations.  Biopsies of the 
ulcerations revealed an acute inflammation of the stomach, 
campylobacter.  He was treated with medication, and when seen 
in October 1989 for follow-up, he reported feeling better 
than he had in years.

In October 1990, the appellant underwent a VA examination for 
compensation purposes.  He reported by way of medical history 
that he had been treated for heartburn and constipation in 
service, and that after service he had continued to suffer 
from recurrent epigastric pain.  In addition, he reported 
that in about 1980, in connection with a pension claim, he 
had undergone a UGI series which had been normal.  Physical 
examination did not reveal any tenderness or unusual masses 
in the abdomen.  Bowel sounds, rectal examination and stool 
sample were all normal.  A UGI series was also normal.  The 
pertinent diagnosis was peptic disease.

In January 1991, the appellant was seen again by Dr. Rogers 
complaining of continued epigastric discomfort, somewhat 
relieved with Tagamet and Carafate.  Dr. Rogers felt further 
treatment was warranted since the appellant might have 
helicobacter gastritis as a persistent infection that would 
not have been found on the UGI series performed at the VA.  
Dr. Rogers also noted that he had a history of colon polyps.  
His diagnostic impression was helicobacter gastritis and 
history of colon polyps.

In April 1991, the appellant underwent a colonoscopy and 
upper endoscopy.  The colonoscopy disclosed two polyps which 
were cauterized, and the upper endoscopy revealed splotching 
of the antral mucosal surface with superficial erosions 
scattered throughout the antrum and upper body but much 
improved over the previous examination.  Biopsies were 
histologically unremarkable, and in particular, were negative 
for helicobacter.

In October 1992, the appellant again underwent a colonoscopy 
and upper endoscopy.  Two small benign polyps were found on 
colonoscopy and cauterized.  Upper endoscopy revealed Candida 
esophagitis, gastritis with splotching of the mucosal 
surface, and was otherwise normal.  Biopsies from the antrum 
showed chronic inflammation, but were negative for 
helicobacter.  When seen on follow-up in November 1992, he 
was doing well.  He weighed 227 pounds and was taking Maalox 
or Pepcid as needed.

A VA gastrointestinal examination was conducted in October 
1994.  The appellant stated that he began to notice 
epigastric burning during his early adolescence, which 
persisted until he was drafted into service.  He stated that 
he was in Vietnam for 12 months during which time he received 
no medication for his epigastric burning or constipation.  He 
stated that an endoscopy in 1989 had disclosed antral 
inflammation.  He also continued to suffer from episodic 
constipation.  Physical examination was essentially normal 
except for mild tenderness on deep palpation in the lower 
abdomen.  The impression was probable acid peptic disease and 
history of colon polyps.  In view of the persistence of 
symptoms, an upper endoscopy was recommended.

Low Back Disorder

Regarding his back, service medical records indicated that 
the appellant was seen in May 1971 complaining of low lumbar 
pain radiating into the posterior thighs.  Straight leg 
raising was positive at 45 degrees on the right.  The 
impression was lumbar back pain, rule out herniated disc.  
The following day, slight pain with straight leg raising was 
noted.  There was no lumbar spasm.  He was to be restricted 
to quarters for four days.  Three days later, he was seen for 
follow-up.  He had pain, even without movement, in the L5-S1 
area.  He also complained of hesitancy on urination and 
examination disclosed a slightly boggy, tender prostate.  The 
impression was chronic prostatitis.  A June 1971 note 
referring to low back pain indicated that the appellant was 
being treated for prostatitis and was to return if the pain 
continued.  In July 1971, he was followed for prostatitis.  
No further complaints referable to the low back were noted 
and his back was normal on the separation examination.

Following service, the appellant was seen in August 1983 by 
B. Blackwell, M.D., complaining of right leg pain.  He 
reported an onset of a catch in his back about the first of 
August.  He said he had previously had catches which had 
responded to heat and rubbing, but this time it had failed to 
improve.  He also had burning and numbness in the right leg.  
X-rays showed a mild list to the left and increased lumbar 
lordosis.  Examination showed tenderness in the right sciatic 
notch, protective gait, positive straight leg raising at 45 
degrees on the right and positive reinforcement test.  He had 
hypesthesia of the upper right calf and lateral thigh.  The 
impression was herniated nucleus pulposus.

In August 1983, the appellant was hospitalized for a 
myelogram to further evaluate the low back pain.  A history 
of low back pain with radiation down the right leg for one 
month was noted.  He could not recall any specific injury.  
Myelogram disclosed herniated nucleus pulposus at L4-5 on the 
right and at L3-4.  Chemonucleolysis was done.  Subsequent 
outpatient follow-up treatment records indicated he gradually 
improved.  Disc space narrowing at L3-4 and L4-5 compatible 
with chemonucleolysis was noted.  In May 1984, although he 
still complained of pain and numbness, and examination 
disclosed tenderness at L5-S1 and hypesthesia, expected good 
results from the surgery and recovery from the 
chemonucleolysis were noted.

On VA examination in October 1990, the appellant reported 
intermittent low back pain since 1987.  Examination of the 
low back was essentially normal except for some hip pain with 
straight leg raising.  The pertinent diagnosis was chronic 
low back strain.

Magnetic resonance imaging (MRI) performed at Pine Bluff 
Imaging in November 1993 disclosed mild central disc 
protrusion at L4-5 and slight bulging disc at L3-4.

On VA examination in October 1994, the appellant complained 
of low back and right leg pain.  He stated he had had 
problems in service with the leg, particularly when standing.  
After examination and review of the MRI report, the doctor 
concluded that the appellant had degenerative lumbar disc 
disease at L3-4 and L4-5, as well as possibly a small disc 
protrusion at L4-5, noted to be possibly responsible for the 
cause his leg pain.  It was further noted that he did not 
currently have evidence of nerve root pressure.  Based on 
these findings, the VA examiner concluded that the changes in 
the appellant's back were due to wear and tear and therefore 
probably not related to any injury in service.  The examiner 
further opined that although he had some wear and tear in 
service, he probably had more after service.

Current Medical Evidence

Additional evidence obtained as a result of the Board's 
February 1997 remand included private medical records, mostly 
duplicative of those described above but also newer reports 
dated through 1999, and the reports of VA gastrointestinal 
and orthopedic examinations conducted in July 1997.  The 
private medical records detailed treatment on various 
occasions for the appellant's complaints of stomach pain, 
indigestion, etc., as well as for complaints of low back 
pain.  None of these records, however, contained any findings 
or opinions pertinent to the matter at hand, i.e., whether 
any current disability of the stomach or low back is related 
to the appellant's military service.

The VA gastrointestinal examination of July 1997 reflected 
the following diagnoses based on the examiner's review of the 
claims file and the results of the physical examination:  
postoperative status endoscopy and polypectomy of adenomatous 
polyp ascending colon without recurrence; and, helicobactor 
gastroenteritis histologically proven, treated, improved.  
The examiner added the following in response to the opinion 
request ordered by the Board's February 1997 remand:

It is my clinical judgment that this 
man's gastrointestinal problems, 
specifically the Helicobactor problem, 
was the same problem that he was 
complaining of in the military.  
Obviously the adenomatous polyp in the 
colon is a new problem and this is not 
military related.  From the clinical 
standpoint, there is no connection 
between any of these disorders and 
service[-]connected prostatitis.

The aforementioned examiner prepared an addendum report to 
his examination in September 1997, at which time he addressed 
whether the appellant's gastrointestinal disorder was 
aggravated during service.  After repeating his assessment 
that the appellant's stomach disorder pre-existed service and 
discussing his medical history in further detail, the 
examiner offered the following concerning the in-service 
aggravation question:

To get specific about his problem, it is 
my clinical judgment that he had 
Helicobactor pylori problems at age 12 
and his symptom complex is the natural 
progression of this disease untreated as 
this man has indicated.  I do not 
medically draw the conclusion that the 
service aggravated his Helicobactor 
pylori problem, but I feel that this was 
a natural progression of the disease 
since age 12.

The July 1997 VA orthopedic examination also was based on the 
examiner's review of the claims file and based thereon, 
together with the results of the physical examination, the 
following diagnoses were established:  history of chymopapain 
injection L3-L4 and L4-L5, remote; central bulging disk, L4-
L5, L3-L4; and, facet syndrome.  The examiner offered the 
following medical opinion concerning these diagnoses and 
their possible relationship to any incident, event, or 
treatment of the appellant's military service, also in 
response to the opinion request ordered by the Board's 
February 1997 remand:

The above represents the differential 
diagnoses of this patient's low back 
condition in its present state.  It is 
felt that the present state is the result 
of his clinical course leading up to the 
chemonucleolysis or Chymopapain 
injection.

It is difficult for me, even with the 
records, to relate a continuous disease 
process over a twenty-five year period to 
the episodes described by the patient in 
his history.

The patient at no time in his history and 
his description of his difficulty related 
his episodes of back discomfort to his 
prostatitis.  In my opinion the patient's 
back complaints are not related to his 
prostatitis, but on the contrary, 
represents a satisfactory end-result of 
treatment given by Dr. Banks Blackwell.

As noted above in the INTRODUCTION, the appellant and his 
attorney appeared before the undersigned Member of the Board 
at a hearing held at the RO on May 20, 1999.  He reiterated 
many of his contentions previously advanced over the course 
of this lengthy appeals period, namely, that he should not 
have been inducted due to pre-existing problems with his 
stomach and low back, or alternatively, that his stomach 
condition was made worse in service due to a failure to 
either properly treat or diagnose it, and, regarding the 
back, that he sustained an acute injury thereto when he 
caught his left hand in a tailgate of a truck which pulled 
him to the ground and caused him to strain every muscle and 
joint in his left arm and spine.

Analysis

In its Order of October 1996, the U. S. Court of Appeals for 
Veterans Claims (the Court) found these claims well grounded 
and ordered further medical examinations to address the 
relationship between any currently diagnosed disorders of the 
stomach and low back and the appellant's military service.  
As noted above, the requested development has been 
accomplished.

A merits-based review of the appellant's claim requires the 
Board to provide a written statement of the reasons or bases 
for its findings and conclusions on material issues of fact 
and law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).
Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

A pre-existing injury or disease will be considered to have 
been aggravated by military service when there has been an 
increase in the underlying pathology of the condition during 
such service, beyond its normal progression.  38 C.F.R. 
§ 3.306(a) (1999).  Clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service; this includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Id.
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  Also, service connection may be granted 
for any condition which is proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (1999).

Gastrointestinal Disorder

The Board concludes that the evidence of record clearly and 
unmistakably establishes that a gastrointestinal disorder 
pre-existed the appellant's period of military service and, 
therefore, did not originate in service.  This is not 
actually a matter in dispute as the appellant concedes that 
he had a problem with his stomach prior to service and 
accordingly, he has advanced his claim from the onset on the 
basis of aggravation.  The service medical records are 
equivalent in this regard; the pre-service reports of Drs. 
Hyatt and Kahn as well as the service medical records 
document the pre-existing nature of his condition.  Moreover, 
the medical opinion of the VA gastrointestinal specialist who 
examined the appellant in July 1997 reflects that examiner's 
opinion that the appellant's current stomach disorder was the 
same condition he has had since age 12.  For these reasons, 
the Board finds that he was not in sound condition when 
examined, accepted and enrolled for service, and that clear 
and unmistakable evidence demonstrates that a 
gastrointestinal disorder existed prior to service.

Accordingly, a preponderance of the evidence is against a 
grant of service connection for a gastrointestinal disorder 
on a direct incurrence basis.  38 C.F.R. § 3.303 (1999).

Having reviewed the evidence of record, the Board concludes 
that the weight of the evidence is against the appellant's 
claim on the basis of aggravation of the pre-existing stomach 
disorder.  As indicated above, service connection based on 
aggravation requires evidence of an increase in the 
underlying pathology of the disability during service, beyond 
its normal progression.  38 C.F.R. § 3.306(a).  As with the 
issue of direct incurrence, the Board places greater 
probative value on the medical evidence, in particular, the 
1997 medical examination-opinion reports of the VA 
gastrointestinal specialist, as opposed to the appellant's 
contentions and lay assertions advanced by way of sworn 
hearing testimony.  Espiritu v. Derwinski, 2 Vet. App. 292 
(1992) (Board not required to entertain unsupported lay 
speculation on medical issues).  As fully detailed above, the 
aforementioned opinion of this examiner makes clear that the 
appellant had a disorder of the stomach since age 12 and, 
based on a careful review of the evidence in the claims file 
as well as an in-depth discussion of his medical history, 
that same condition, currently diagnosed as Helicobactor 
pylori, naturally progressed over the course of his life and 
hence, was not aggravated during service.  The Board observes 
that there is no other competent evidence, i.e., of a medical 
nature in the form of a physician's opinion, that rebuts the 
clinical judgment of this examiner.

With respect to the treatment he received in service for his 
stomach complaints, the Board notes that VA regulations 
specifically provide that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
service, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 38 
C.F.R. § 3.306(b)(1) (1999).

Based on the foregoing, the Board concludes that entitlement 
to service connection for a gastrointestinal disorder is not 
warranted.  The preponderance of evidence found probative to 
the issue on appeal, in particular, the 1997 opinion of the 
VA gastrointestinal specialist, weighs against a grant of the 
benefits sought; the benefit of the doubt is for application 
where the evidence is found to be relatively evenly balanced.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

Low Back Disorder

The Board finds the greater weight of the evidence to be 
against the appellant's claim that he has a chronic 
disability of low back related to his military service.  
There is no evidence that the low back pain complaints he was 
treated for on three separate occasions in service between 
May and June 1971 resulted in a chronic disability as there 
is no evidence of any abnormal musculoskeletal pathology of 
the lower lumber spine or treatment for same noted thereafter 
for the remainder of his service or as noted on his discharge 
physical examination administered in February 1972.  
Moreover, there is no evidence whatever from his service that 
he had any kind of pre-existing disorder of his low back upon 
his induction to service; the induction examination of August 
1970 is entirely negative for any complaints, findings, or 
diagnosis of a low back disorder.  No medical records from 
service reflect a history of low back problems prior to 
service as well.  In addition, while the service medical 
records reflect that he was treated for a strain-type injury 
in December 1971, those complaints were then related to the 
left shoulder and neck, not the low back area.  Hence, in 
view of the negative findings noted on the discharge 
examination, the service medical records do not support a 
finding that he had a chronic disability of the low back 
treated during service.

As detailed above, the post-service evidence in this case 
does not show treatment for the appellant's complaints of low 
back pathology until 1983, more than a decade after service.  
Where a condition is not shown to be chronic in service, the 
issue turns on whether continuity of symptomatology is shown 
in the years after service or whether the evidence reflects 
chronic manifestations of a qualifying disease in the 
presumptive period, e.g., degenerative arthritis of the 
lumbar spine.  In this case, there is no medical evidence 
showing treatment for his low back disorder after service 
until 1983, and the private medical records from Dr. 
Blackwell which reflect this treatment are entirely negative 
for reported findings relating those after-service complaints 
to any incident/event of service or findings relating a long 
history of similar complaints in the years immediately 
following service.  Thus, there is no objective competent 
evidence of continuity of symptomatology shown in the years 
after service and concomitantly, no evidence of any kind of 
presumptive condition of the low back like chronic arthritis 
shown within the one-year presumptive period after service.

In addition, the Board notes that the VA orthopedic 
specialist who reviewed all of the evidence contained in the 
claims file in July 1997 concluded that the appellant's 
current low back disorder was not related to his service-
connected prostatitis and that it was difficult to relate a 
continuous disease process of the low back over the post-
service period given the appellant's medical history.  
Instead, the specialist found that his problems with his low 
back were traceable to the treatment history first provided 
by Dr. Blackwell in 1983.  Further, the Board notes that the 
VA orthopedic specialist who examined the appellant in 
October 1994 essentially related the appellant's problems 
with his low back to the effects of the aging process (wear 
and tear) and not to any injury in service.

In view of the above findings, the evidence of record is 
insufficient to establish the presence of a chronic disability 
of the appellant's low back sustained during service.  The 
lack of pertinent findings of a chronic disability in service, 
or evidence of documented treatment for the condition within 
the immediate postservice years, or for many years thereafter, 
weighs heavily against the appellant's claim, and accordingly, 
the evidence does not form a basis to warrant service 
connection.  Neither continuity of symptomatology nor evidence 
filling the lengthy evidentiary gap with regard thereto is 
shown in this case.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In order for a veteran to be awarded service 
connection for a disability, there must be evidence both of a 
service related disease or injury and a present disability 
which is attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, as there is no evidence whatever which reflects a 
pre-existing low back disorder or any relationship between his 
currently diagnosed condition and his service-connected 
prostatitis, a preponderance of the evidence is against 
entitlement to an award of service connection on an 
aggravation or secondary basis pursuant to 38 C.F.R. §§ 3.306 
and 3.310.

The appellant's contentions and hearing testimony of record, 
without competent medical corroboration, are considered to be 
of insufficient probative value to serve as a basis for a 
grant of service connection for the disability at issue 
because it is not alleged or shown that he is qualified to 
render opinions on medical issues.  Espiritu, 2 Vet. App. 492 
(1992).

Accordingly, the Board concludes that a preponderance of the 
evidence which is relevant and dispositive of this claim, the 
discharge physical examination of February 1972, the private 
treatment reports dated in 1983 from Dr. Blackwell, and the 
medical examination and opinion of the VA orthopedic 
specialist who examined the appellant in July 1997, is against 
entitlement to service connection for a low back disorder.  
Hence, the benefit of the doubt provisions in law and 
regulation are not for application to the merits of this claim 
as well.


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for a low back disorder is denied.


REMAND

The Board finds that additional medical development to 
evaluate the service-connected prostatitis disability is 
necessary, and is consistent with VA's duty to assist the 
appellant.  This disability was last formally examined for 
compensation purposes in March 1994, over six years ago at 
this point, which in light of the more recent treatment and 
the fact that the disability rating has been increased from 
noncompensable to 30 percent in the intervening time, merits 
additional and up-to-date medical evaluation.  The duty to 
assist includes the duty to develop the pertinent facts by 
conducting a current and thorough medical examination.  
38 C.F.R. § 3.159 (1999); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 517, 
526 (1995) ("where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination," 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination).

With respect to the claim for service connection for a 
disorder of the upper back, the Board notes that the RO has 
denied this claim on the basis of failure to submit new and 
material evidence.  While the record reflects that a disorder 
of the upper back was previously and finally denied, that 
particular claim was specifically denied on the basis that it 
was not a residual disability caused by exposure to herbicide 
agents (Agent Orange).  The appellant's present claim has 
been advanced on the basis that he injured his neck and upper 
back in an accident during service in which he was pulled to 
the ground while lowering a tailgate on a truck in Vietnam.  
This is a different claim from his Agent Orange claims 
previously adjudicated and therefore, the law and regulations 
dealing with finality and new and material evidence do not 
apply.  Consequently, in order to accord due process, and 
avoid any prejudice to the appellant, the Board must remand 
this case for readjudication.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In addition, it is noted that by letter dated in January 
1998, the appellant's attorney-representative expressed 
disagreement with the RO's November 1997 denial of an earlier 
effective date of the award of disability compensation for 
his prostatitis disability.  The Board will construe the 
representative's letter as a timely filed notice of 
disagreement as to this issue and order issuance of a 
statement of the case in accord with established appellate 
processing procedures.

The Board also notes that additional evidence was submitted 
by the appellant in April and May 1999, some of which 
reflects more recent treatment for the prostatitis 
disability.  In light of our remand, this evidence should be 
considered upon readjudication of the remanded claims.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the appellant 
for VA compensation examination to 
determine the nature and extent of 
impairment caused by his prostatitis 
disability.  All appropriate diagnostic 
tests and studies deemed necessary by the 
examiner to assess the severity of this 
disability should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.

An opinion as to the specific extent and 
severity of the prostatitis disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with this condition, should be 
made.  In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the examiner 
should be advised to address the 
functional impairment of the appellant's 
prostatitis disability in correlation 
with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999).  The examiner 
should provide complete rationale for all 
conclusions reached.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.

2.  The appellant must be given adequate 
notice of the requested compensation 
examination described above.  He is 
advised that failure to report for the 
scheduled examination could result in an 
adverse decision.  If he fails to report 
for an examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

3.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above, 
the RO should readjudicate the claims 
that are the subject of this remand, as 
alluded to above, with consideration of 
all the evidence of record, to include 
the additional evidence submitted in 
April and May 1999 as well as any 
evidence obtained as a result of this 
remand.  Further, as noted, the claim of 
service connection for a disorder of the 
upper region of the back must be 
readjudicated as a new claim instead of 
on the basis of new and material 
evidence.

If any benefit, for which a notice of 
disagreement has been filed remains 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time in which to 
respond.

5.  The RO must furnish the appellant and 
his attorney a statement of the case 
which includes a summary of the 
applicable law and regulations, with 
appropriate citations, and a discussion 
of how such law and regulations 
concerning his appeal of the denial of an 
earlier effective date for the award of 
disability compensation for the 
prostatitis disability by the rating 
decision in November 1997.  The appellant 
must then be afforded an opportunity to 
reply thereto.

If the decision is adverse to the 
appellant, he should be advised that he 
may add this additional issue to his 
present appeal by filing a substantive 
appeal within 60 days of the issuance of 
the statement of the case, see 38 C.F.R. 
§ 20.302(b) (1999), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.  Any 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of this claim should 
be undertaken.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

